                 Case: 18-14183       Date Filed: 02/11/2020         Page: 1 of 1


                         UNITED STATES COURT OF APPEALS
                            FOR THE ELEVENTH CIRCUIT
                            ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                          56 Forsyth Street, N.W.
                                          Atlanta, Georgia 30303

David J. Smith                                                                      For rules and forms visit
Clerk of Court                                                                      www.ca11.uscourts.gov


                                       February 11, 2020

Clerk - Middle District of Florida
U.S. District Court
401 W CENTRAL BLVD
ORLANDO, FL 32801

Appeal Number: 18-14183-GG
Case Style: USA v. Jerad Hanks
District Court Docket No: 6:18-cr-00028-CEM-TBS-1

A copy of this letter, and the judgment form if noted above, but not a copy of the court's
decision, is also being forwarded to counsel and pro se parties. A copy of the court's decision
was previously forwarded to counsel and pro se parties on the date it was issued.

The enclosed copy of the judgment is hereby issued as mandate of the court. The court's opinion
was previously provided on the date of issuance.

Sincerely,

DAVID J. SMITH, Clerk of Court

Reply to: Lois Tunstall
Phone #: (404) 335-6191

Enclosure(s)
                                                                    MDT-1 Letter Issuing Mandate
                 Case: 18-14183       Date Filed: 02/11/2020        Page: 1 of 1


                           UNITED STATES COURT OF APPEALS
                                 For the Eleventh Circuit
                                     ______________

                                         No. 18-14183
                                        ______________

                                    District Court Docket No.
                                   6:18-cr-00028-CEM-TBS-1

UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee,

versus

JERAD HANKS,

                                             Defendant - Appellant.
                       __________________________________________

                       Appeal from the United States District Court for the
                                   Middle District of Florida
                       __________________________________________

                                          JUDGMENT

It is hereby ordered, adjudged, and decreed that the opinion issued on this date in this appeal is
entered as the judgment of this Court.

                                    Entered: January 13, 2020
                         For the Court: DAVID J. SMITH, Clerk of Court
                                         By: Jeff R. Patch




ISSUED AS MANDATE 02/11/2020
